Exhibit 10.7
AGREEMENT AND RELEASE
CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT AND RELEASE.
BY SIGNING THIS AGREEMENT AND RELEASE, YOU GIVE UP AND WAIVE IMPORTANT LEGAL
RIGHTS.
This is an agreement and release (the “Agreement”) between TeamStaff, Inc., its
stockholders (solely in their capacity as stockholders TeamStaff, Inc.),
subsidiaries, affiliates, divisions, successors and assigns, their respective
past and present officers, directors, employees, agents, attorneys, whether as
individuals or in their official capacity, and each of their respective
successors and assigns (hereinafter collectively referred to as “TSTF” or the
“Company”) and by his own free will, Rick J. Filippelli (“Filippelli” or
“Employee”). As used herein, the term “Execution Date” shall mean the later of
the two dates on which this agreement has been executed by Employee and TSTF, as
specified on the signature page of this agreement.
WHEREAS, Filippelli has been an employee of TSTF, and
WHEREAS, Filippelli has been employed pursuant to a written employment agreement
dated as of November 2, 2009 (the “Employment Agreement”); and
WHEREAS, Employee and TSTF each desire an amicable cessation of the employment
relationship,
NOW, THEREFORE, in consideration of the covenants and promises contained herein
and for other good and valuable consideration, receipt of which is hereby
acknowledged, Employee and TSTF (who hereinafter collectively may be referred to
as the “Parties”) hereby agree as follows:
1. Employee acknowledges and agrees that effective the close of business
February 5, 2010, Employee’s position as President and Chief Executive Officer
and the Employment Agreement shall be terminated (the “Termination Date”), and
except as otherwise stated, all terms of the Employment Agreement shall be
deemed superseded by this Agreement.

  a.  
Employee agrees to voluntarily resign as a director of the Company effective as
of the Termination Date.

  b.  
Employee will cooperate in completing any action necessary to fully implement
his resignation, including the execution of any documentation necessary to
effectuate his removal from and/or the transfer of any position he has held as
an officer, director, or committee member of TSTF.

 

 



--------------------------------------------------------------------------------



 



2. In consideration for Employee’s execution of this Agreement, and for the
release of claims against TSTF, the Company will give Employee the following:

  a.  
Solely for the purpose of determining the benefits under the Employment
Agreement, the termination of Employee’s Employment shall be deemed a
termination without cause.

  b.  
Employee shall receive and be paid a severance payment, in accordance with the
terms and conditions of the Employment Agreement, the sum of Two Hundred Ninety
Thousand dollars ($290,000) representing 12 months of Base Salary (the
“Severance Payment”). The Severance Payment shall be payable in equal
installments on each of the Company’s regular pay dates for executives during
the twelve months commencing on the first regular executive pay date following
the Termination Date.

  c.  
All unvested stock options and restricted stock awards shall been deemed vested
as of the Termination Date. The options shall remain exercisable for their
original Exercise Period.

  d.  
Notwithstanding the foregoing, Employee agrees that Employee will not sell the
35,000 restricted shares of the Company’s Common Stock originally scheduled to
vest in January 2011, and the 30,000 shares of Common Stock underlying the
option granted pursuant to Section 11.2 of the Employment Agreement, until the
earlier of a change of control, as defined in the Employment Agreement, or
January 31, 2011. Notwithstanding the foregoing, Employee shall be entitled to
take advantage of the COBRA benefits to the maximum amount permitted by law.

3. Benefits:

  a.  
Employee’s current health and insurance benefits will continue until February 5,
2010 as provided in the Employment Agreement, and except as otherwise expressly
provided in this Agreement, Employee will not be entitled to receive any other
benefits after the Termination Date. TSTF shall be responsible for providing
equivalent health benefits or paying all “COBRA” charges through February 5,
2011.

  b.  
To the extent Employee has unreimbursed business expenses, incurred through the
Termination Date, Employee must immediately submit the expenses with all
appropriate documentation; those expenses which meet the Company’s guidelines
will be reimbursed. Any expense account that Employee has with the Company
terminates effective on the Termination Date, and any expenses already incurred
will be reviewed and processed in accordance with the policies and procedures of
the Company. No new expenses may be incurred after the Termination Date.
Employee agrees to promptly pay any outstanding balance on these accounts that
represent non-reimbursable expenses.

4. Employee understands that neither this Agreement (nor anything contained
herein) nor the making of this Agreement is intended, and shall not be
construed, as an admission that the Company has violated any federal, state or
local law (statutory, decisional or common law), or any ordinance or regulation,
or has committed any wrong whatsoever with respect to the Employee (including,
but not limited to, breach of any contract, actual or implied).

 

 



--------------------------------------------------------------------------------



 



5. Employee acknowledges that the consideration provided in this Agreement
exceed that to which Employee would otherwise be entitled under the normal
operation of any benefit plan, policy or procedure of the Company or under any
previous agreement (written or oral) between Employee and the Company. Employee
further acknowledges that the agreement by TSTF to provide consideration
pursuant to this Agreement beyond Employee’s entitlement is conditioned upon
Employee’s release of all claims against TSTF and Employee’s compliance with all
the terms and conditions of this Agreement. Furthermore, except as provided in
this Agreement, Employee gives up Employee’s right to individual damages in
connection with any administrative or court proceeding with respect to any claim
that has been waived herein, arising out of Employee’s employment or separation
from employment from the Company and if Employee is awarded or accepts money
damages, Employee will assign to the Company any right and interest to such
money damages.
6. The Parties agree that, except as provided for herein, there shall be no
other payments or benefits payable to Employee, including but not limited to,
salary, bonuses, commissions, finder’s fees and/or other payments.
7. Arbitration:

  a.  
The Parties specifically and knowingly and voluntarily agree to arbitrate any
controversy, dispute or claim which has arisen or should arise in connection
with Employee’s employment, the cessation of Employee’s employment, or in any
way related to the terms of this Agreement. The Parties agree to arbitrate any
and all such controversies, disputes, and claims before a single arbitrator in
the State of New Jersey in accordance with the Rules of the American Arbitration
Association. The arbitrator shall be selected by the Association and shall be an
attorney-at-law experienced in the field of corporate law and admitted to
practice in the State of New Jersey. In the course of any arbitration pursuant
to this Agreement, Employee and the Company agree (i) to request that a written
award be issued by the arbitrator and (ii) that each side is entitled to receive
any and all relief it would be entitled to receive in a court proceeding. The
Parties knowingly and voluntarily agree to enter into this arbitration clause
and, except for claims contemplated in paragraphs 9 and 10 below, waive any
rights that might otherwise exist to request a jury trial or other court
proceeding. This paragraph is intended to be both a post-dispute and pre-dispute
arbitration clause. Any judgment upon any arbitration award may be entered in
any court, federal or state, having competent jurisdiction of the parties.

  b.  
The Parties’ agreement to arbitrate disputes includes, but is not limited to,
any claims of unlawful discrimination and/or unlawful harassment under Title VII
of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act 1967, as amended, the Americans with Disabilities Act, the New
Jersey and New York Civil Rights Laws, the New Jersey Law Against
Discrimination, the New York Executive Law, the New York City Human Rights Law,
the New Jersey Conscientious Employee Protection Act, the New Jersey Family
Leave Act, or any other federal, state or local law relating to discrimination
in employment and any claims relating to wage and hour claims and any other
statutory or common law claims.

 

 



--------------------------------------------------------------------------------



 



8. Confidentiality

  a.  
Employee further acknowledges and agrees that any non-public and/or proprietary
information of the Company and/or its customers disclosed to or prepared by
Employee during Employee’s employment remains confidential and may not be used
and/or disclosed by Employee hereafter without the prior written consent of
TSTF. Such information includes, without limitation, information concerning
products and services developed and under development, pending or completed
Company regulatory matters (internal or external), litigations, arbitrations,
internal investigations or reviews, internal compliance memoranda and reviews.

  b.  
Employee further agrees that the provisions of Article VI of the Employment
Agreement (“Non-Disclosure”) shall remain in full force and effect.

  c.  
Employee agrees that the terms and existence of this Agreement are and shall
remain confidential and agrees, to the maximum extent permitted by applicable
law, rule, code or regulation, not to disclose (directly or indirectly) the
terms, conditions or existence of this Agreement, or to talk or write about the
negotiation, execution or implementation of this Agreement, without the prior
written consent of TSTF, except as required by law, regulatory authorities,
internally to process this Agreement at TSTF, or in connection with any
arbitration or litigation arising out of this Agreement. Anything herein to the
contrary notwithstanding, Employee may disclose the terms of this Agreement to
Employee’s immediate family, financial advisor, accountant or attorney, provided
that Employee advises any individual to whom the terms, conditions or existence
of this Agreement has been disclosed (in accordance with this sentence) of the
confidentiality requirements of this paragraph and Employee shall use Employee’s
best efforts to ensure that the requirements are complied with in all respects.
Further, nothing in this paragraph shall preclude Employee from using this
Agreement in any action for breach of this Agreement. In that case, however,
Employee shall seek to protect the terms of this Agreement from public
disclosure to the extent possible, including filing this Agreement under seal
where permissible to do so.

  d.  
Employee agrees that in the event Employee is contacted by the media in any
form, including, but not limited to, any wire service, newspaper, magazine or
web-based news service, with respect to the Company, its clients and/or
customers, and/or Employee’s conduct and/or employment at the Company, Employee
will immediately refer all contacts directly to Ms. Cheryl Presuto, Chief
Financial Officer, or his successor at the Company.

 

 



--------------------------------------------------------------------------------



 



9. Solely for the purpose of determining the applicability of the Restrictive
Covenant in Article VII of the Employment Agreement, Employee shall be deemed to
have voluntarily terminated his employment as of the Termination Date, and
Employee hereby agrees that all of the provisions of Article VII, as modified by
this paragraph, shall remain in full force and effect. Notwithstanding the
provisions of Article VII of the Employment Agreement, the Company agrees to
delete the reference to temporary and/or permanent staffing of travel health
professionals and/or travel nurses related to non-government staffing. Further,
in addition to the provisions of Article VII, Employee also agrees that in
consideration for the payments and other consideration provided in this
Agreement, Employee will not for a period of one year after the Termination
Date, either directly or indirectly, (a) solicit any person who is employed by
TSTF (or who was employed by TSTF within 90 days of the Termination date to:
(i) terminate his employment with TSTF; (ii) accept employment with anyone other
than TSTF, or (iii) in any manner interfere with the business of TSTF.
10. Employee agrees that for a period of three years following the Termination
Date, Employee agrees that he will not make any negative or derogatory
statements in verbal, written, electronic or any other form about the Company,
including, but not limited to, a negative or derogatory statement made in, or in
connection with, any article or book, on a website, in a chat room or via the
internet except where such statement is required by law or regulation. Nothing
contained in this paragraph shall be construed as requiring the Employee to
provide untruthful sworn testimony in any legal proceeding.
11. Litigation

  a.  
The payments to be made hereunder on conditioned on the full cooperation by
Employee with the Company in the prosecution or defense, as the case may be, of
any and all actions, governmental inquiries or other legal or regulatory
proceedings in which Employee’s assistance may be reasonably requested by the
Company. Reasonable expenses arising from the cooperation will be reimbursed
within the Company’s guidelines. Consistent with the Certificate of
Incorporation of TSTF, and the Company’s Amended and Restated By-Laws, TSTF will
hold harmless and indemnify Employee from and against any expenses (including
attorneys’ reasonable fees), judgments, fines and amounts paid in settlement
arising from any claim, suit or other action against Employee by any third
party, on account of any action or inaction by Employee taken or omitted to be
taken by Employee on behalf of TSTF during the course of his employment, up to
his date of termination, provided that such action or inaction by Employee was
within the scope of Employee’s employment and consistent with the Company’s
policies and procedures.

  b.  
Promptly after receipt by Employee under this paragraph 12 of notice of the
commencement of any action, suit or proceeding, Employee shall notify TSTF in
writing of the commencement thereof (but the failure so to notify shall not
relieve TSTF from any liability which it may have under this paragraph except to
the extent that it has been prejudiced in any material respect by such failure
or from any liability which it may have otherwise). In case any such action is
brought against Employee, and Employee notifies TSTF of the commencement
thereof, TSTF will be entitled to participate therein, and to the extent it may
elect by written notice delivered to the Employee promptly after receiving the
aforesaid notice from Employee, TSTF may assume the defense thereof with counsel

 

 



--------------------------------------------------------------------------------



 



     
reasonably satisfactory to such Employee. Notwithstanding the foregoing,
Employee shall have the right to employ his own counsel in any such case but the
fees and expenses of such counsel shall be at the expense of Employee unless
(i) the employment of such counsel shall have been authorized in writing by the
TSTF in connection with the defense of such action at the expense of TSTF, or
(ii) Employee shall have reasonably concluded that there may be defenses
available to him that are different from or additional to those available to
TSTF (in which case TSTF shall not have the right to direct the defense of such
action on behalf of Employee), in any of which events such fees and expenses of
one additional counsel shall be borne by TSTF. Anything in this paragraph to the
contrary notwithstanding, neither Employee or TSTF shall be liable for any
settlement of any claim or action effected without its written consent; provided
however, that such consent was not unreasonably withheld.

  c.  
As the result of a grand jury subpoena issued to RS Staffing Services, Inc., the
Company and the Employee are aware of an on-going government investigation of
violation of possible federal laws concerning procurement at the Veterans
Administration. Consistent with the provisions of this paragraph 11, the Company
will provide the Employee with counsel in connection with the investigation if
reasonably necessary. The Employee shall use his best efforts to cooperate with
the Company with respect to the investigation and shall immediately notify the
Company if contacted by any third party in connection with it.

  d.  
Employee acknowledges that he has advised the Company completely and candidly of
all facts of which he is aware that may give rise to legal matters. The Company
is not aware of any claims or any facts giving rise to a claim against the
Employee by the Company.

12. You agree to cause all requests for references to be forwarded in writing to
the Company, attention: Office of the President. The Company will state in
response to such inquiries your dates of employment and positions held. The
Company shall not be responsible for responses to reference requests sought or
obtained other than under the procedures set forth in this paragraph.
13. Employee realizes there are many laws and regulations prohibiting employment
discrimination, or otherwise regulating employment or claims related to
employment pursuant to which Employee may have rights or claims. These include
but are not limited to Title VII of the Civil Rights Act of 1964, as amended;
the Americans with Disabilities Act of 1990; the Pregnancy Discrimination Act;
the National Labor Relations Act, as amended; 42 U.S.C 1981; the Employee
Retirement Income Security Act of 1974, as amended; the Age Discrimination in
Employment Act of 1967, as amended; the Civil Rights Act of 1991; the Worker
Adjustment and Retraining Notification Act; the New York State and City Human
Rights Laws; the New Jersey Law Against Discrimination; the New Jersey
Conscientious Employee Protection Act, the New Jersey Family Leave Act, Florida
Civil Rights Act, and other Federal, State and local human rights, fair
employment and other laws. Employee also understands there are other statutes
and contract and tort laws which relate to Employee’s employment and/or the
termination of Employee’s employment. Employee hereby knowingly and voluntarily
agrees to waive and release any rights or claims Employee may have under these
and other laws, including, but not limited to, any right to allege retaliation
under the Sarbanes-Oxley Act of 2002 or any applicable federal or state False
Claims Act statute, but does not intend to, nor is Employee waiving any rights
or claims that may arise after the date that this Agreement is signed by
Employee. Notwithstanding the foregoing sentence, Employee’s waiver and release
shall not extend to (i) any rights, remedies, or claims Employee may have in
enforcing the terms of the Agreement; and (ii) any rights Employee may have to
receive vested amounts under TSTF’s stock option plans or pension plans.

 

 



--------------------------------------------------------------------------------



 



14. This Agreement shall be deemed to have been made within the County of
Middlesex, State of New Jersey, and shall be interpreted and construed and
enforced in accordance with the laws of the State of New Jersey without regard
to its conflicts of law provision.
15. Employee is hereby advised of Employee’s rights to review this Agreement
with counsel of Employee’s choice. Employee has had the opportunity to consult
with an attorney and/or other advisor of Employee’s choosing before signing the
Agreement, and was given a period of twenty-one (21) days to consider the
Agreement. Employee is permitted, at his discretion, to return the Agreement
prior to the expiration of this 21-day period. Employee acknowledges that in
signing this Agreement, Employee has relied only on the promises written in this
Agreement, and not on any other promise made by the Company or any other entity
or person.
16. Employee represents that Employee has not filed any complaints, charges or
claims against TSTF with any local, State, or Federal agency or court, or with
any other forum.
17. Employee agrees to immediately return any TSTF property no matter where
located to TSTF including, but not limited to, TSTF I.D. card, corporate credit
card, keys, computer disks, and written/electronic material prepared in the
course of employment at TSTF. Notwithstanding the foregoing, Employee shall be
allowed to retain possession of the Company issued laptop computer. Employee
represents and warrants that the only property of TSTF that he is in possession
at the present time is an IBM laptop computer and keys. Employee covenants and
agrees that if he determines any other TSTF property is in his possession in the
future he will promptly notify TSTF and return the property. The Company agrees
to keep Employee’s current telephone extension of 5550 operational and assigned
to Employee for a period of no less than 90 days from the Termination Date.
Employee agrees to transfer any Company related business calls to the current
CFO.
18. If any provision of this Agreement, or any part thereof, is held to be
invalid or unenforceable because of the scope or duration of or the area covered
by such provision, Employee and TSTF agree that the court or other appropriate
decision-making authority making such determination shall reduce the scope,
duration and/or area of such provision (and shall substitute appropriate
provisions for any such invalid or unenforceable provisions) in order to make
such provision enforceable to the fullest extent permitted by law and/or shall
delete specific words and phrases, and such modified provision shall then be
enforceable and shall be enforced. In the event that any court or other
appropriate decision-making authority determines that the time period or the
area, or both, are unreasonable and that any of the covenants is to that extent
invalid or unenforceable, the parties hereto agree that such covenants will
remain in full force and effect, first, for the greatest time period, and
second, in the greatest geographical area that would not render them
unenforceable. If any provision of this Agreement is held to be invalid or
unenforceable, the remaining provisions of this Agreement shall nonetheless
survive and be enforced to the fullest extent permitted by law.

 

 



--------------------------------------------------------------------------------



 



19. Except as otherwise expressly provided herein, this Agreement and Release,
together with the General Release constitute the entire agreement between the
Parties and supersede any and all prior agreements, whether written or oral.
This Agreement may not be modified or changed, except in a written agreement
signed by both Parties.
20. The Agreement may be executed in multiple counterparts, each of which shall
be considered an original but all of which shall constitute one agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.
I have read this Agreement, and I understand all of its terms. I enter into and
sign this Agreement knowingly and voluntarily with full knowledge of what it
means. I understand that I have twenty-one (21) days to consider this Agreement
and return it to TSTF. I also understand that I have seven (7) days to revoke
this Agreement in writing after I sign it. I understand that a revocation will
become effective only if I furnish TSTF with written notice, within such seven
(7) day period. This Agreement will not become effective or enforceable until
TSTF’s receipt back of Employee’s executed Agreement and the expiration of the
seven day revocation period.

                                                  Rick J. Filippelli       Date
                      TeamStaff, Inc.                               By          
         
 
Authorized Representative      
 
Date    

 

 



--------------------------------------------------------------------------------



 



CONSULT WITH AN ATTORNEY BEFORE SIGNING GENERAL RELEASE. BY SIGNING THIS GENERAL
RELEASE, YOU GIVE UP AND WAIVE IMPORTANT LEGAL RIGHTS.
GENERAL RELEASE
Rick J. Filippelli understands and, of my own free will, enters into this
General Release.
In consideration of the payments, benefits, agreements, and other consideration
to be provided by TSTF as described in the Agreement of which this General
Release is a part (such agreement, this General Release, together, the
“Agreement”), for himself and for his heirs, executors, administrators, and
their respective successors and assigns (collectively, “Employee”), HEREBY
RELEASES AND FOREVER DISCHARGES, to the maximum extent permitted by law,
TeamStaff, Inc. its stockholders, subsidiaries, affiliates, divisions,
successors and assigns, their respective current and former officers, directors,
employees, agents, attorneys, whether as individuals or in their official
capacity, and each of their respective successors and assigns (hereinafter
collectively referred to as “TSTF”) of and from all or any manner of actions,
causes and causes of action, suits, debts, obligations, damages, complaints,
liabilities, losses, covenants, contracts, controversies, agreements, promises,
variances, trespasses, judgments and expenses (including attorneys’ fees and
costs), extents, executions, claims and demands whatsoever at law or in equity
(“claims”), specifically including by way of example but not limitation, Title
VII of the Civil Rights Acts of 1964 and 1991, as amended; the Civil Rights Act
of 1866; the Employee Retirement Income Security Act of 1974, as amended; the
National Labor Relations Act, as amended; the Americans with Disabilities Act of
1990; the Age Discrimination in Employment Act of 1967, as amended; the Worker
Adjustment and Retraining Notification Act; the Pregnancy Discrimination Act,
the Sarbanes-Oxley Act of 2002 or any applicable federal or state False Claims
Act statute; and all Federal, State and local statutes, regulations, decisional
law and ordinances and all human rights, fair employment, contract and tort laws
relating in any way to Employee’s employment with TSTF and/or the termination
thereof including, again by way of example but without limitation, the New
Jersey and New York Civil Rights Laws, the New Jersey Law Against
Discrimination, the New York Executive Law, the New York City Human Rights Law,
the New Jersey Conscientious Employee Protection Act, the New Jersey Family
Leave Act, the Florida Civil Rights Act, any civil rights or human rights law,
as well as all claims for wrongful discharge, breach of contract, personal
injury, defamation, mental anguish, injury to health and reputation, sexual,
harassment, which Employee ever had, now has, or which Employee hereafter can,
shall or may have for, upon or by reason of any matter, cause or thing
whatsoever arising out of Employee’s employment by TSTF or the termination
thereof, provided that this General Release shall not extend to (i) any rights,
remedies, or claims Employee may have in enforcing the terms of this Agreement;
(ii) any rights Employee may have to receive vested amounts under TSTF’s stock
option plan, 401-K or pension plans; (iii) Employee’s rights to medical benefit
continuation coverage, on a self-pay basis, pursuant to federal law (COBRA); and
(iv) claims for indemnification (whether under state law, the Company’s by-laws
or otherwise) for acts performed as an officer or director of the Company or any
of its affiliates. Employee takes this action filly aware of Employee’s rights
arising under the laws of the United States (and any State or local governmental
entity thereof) and voluntarily waives and releases all such rights or claims
under these or other laws, but does not intend to, nor is Employee waiving any
rights or claims that may arise after the date that this Agreement is signed by
Employee. The provisions of any laws providing in substance that releases shall
not extend to claims which are at the time unknown to or unsuspected by the
person executing such release, are hereby waived.

 

 



--------------------------------------------------------------------------------



 



Employee represents that Employee has been advised to and has had an opportunity
to consult with an attorney and/or any other advisors of Employee’s choosing
before signing this Agreement, and was given a period of twenty-one (21) days to
consider this Agreement. Employee is permitted, at his discretion, to return the
Agreement prior to the expiration of this 21-day period. Employee has relied
only on the promises written in the Agreement, and not on any other promise made
by TSTF or any other entity or person.
Employee has seven (7) days to revoke the Agreement after Employee signs it. The
Agreement will not become effective or enforceable until TSTF’s receipt back of
Employee’s executed Agreement and the expiration of the seven day revocation
period.
Employee has read and understood the Agreement and enters into it knowingly and
voluntarily.
IN WITNESS WHEREOF, Rick J. Filippelli has set his hand this  _____  day of
                    , 2010 having had the opportunity to review this with
counsel of his or her choice.

                           
 
Rick J. Filippelli
     
 
Date    

 

 